Citation Nr: 0028366	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-05 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of 
reconstructive nose surgery.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for an eye 
disorder.

3.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for surgical 
removal of the right testicle.

4.  Whether the 30 percent evaluation initially assigned for 
service-connected post-traumatic stress disorder (PTSD) was 
appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and October 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Los Angeles, California (RO) which, respectively, 
denied service connection for reconstructive nose surgery and 
for a detached retina, which found no new and material 
evidence to reopen a claim of entitlement to service 
connection for surgical removal of the right testicle and 
which granted service connection for PTSD at an initial 30 
percent disability rating.  The Board addresses the claims 
pertaining to nose and eye disorders and to PTSD in the 
REMAND portion of this decision.

Because the record shows that the RO previously had denied 
service connection for an eye disorder in a June 1981 rating 
decision, the Board recharacterizes the instant appeal 
pertaining to an eye disorder as a new and material evidence 
matter.


FINDINGS OF FACT

1.  By an unappealed decision in June 1981 the RO denied 
service connection for surgical removal of the right 
testicle.

2.  Evidence associated with the claims file subsequent to 
the RO's June 1981 denial bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself and in connection 
with evidence previously assembled is so significant that it 
must be considered to decide fairly the merits of the claim.

3.  There is competent medical evidence linking surgical 
removal of the veteran's right testicle to his service.


CONCLUSIONS OF LAW

1.  The RO's June 1981 decision denying entitlement to 
service connection for surgical removal of the right testicle 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

2.  There is new and material evidence sufficient to reopen 
the veteran's claim of entitlement to service connection for 
surgical removal of his right testicle.  38 U.S.C.A. §  5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  Surgical removal of the veteran's right testicle is 
causally linked to service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for postservice surgical removal of his right testicle.  In a 
June 1981 rating decision the RO previously had considered 
and denied service connection.  The decision was based upon 
the RO's finding no evidence of a causal link between the 
veteran's service and surgical removal of his right testicle.  
The 1981 decision became final when the veteran declined to 
initiate an appeal.  See 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1999).

VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 3.156(a) (1999); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If the Board finds evidence to be new 
and material and reopens a claim after an RO has declined to 
do so, the Board may remand the case for RO determination of 
whether the claim is well grounded and, if the RO so finds, 
for a decision on the merits.  Winters v. Gober, 219 F.3d 
1375, 1379 (Fed. Cir. 2000).  The Board itself may determine 
whether the claim is well grounded and decide the merits 
provided Board action does not procedurally prejudice the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 393-93 (1993).

The June 1981 RO decision denied service connection for 
surgical removal of the veteran's right testicle on the 
grounds that there was no evidence of a causal relationship 
between the surgery and service.  The only evidence of record 
at the time of the 1981 decision included a single page 
service record of the dates and nature of the veteran's 
service, reports of the induction physical examination and 
medical history, postservice VA medical records including 
those showing surgery for removal of the veteran's right 
testicle less than a year after his release from service, and 
a report of a March 1981 VA examination.  The examination 
report includes a finding of "a scar in the right groin 
through which a radical testicle removal was performed" and 
a diagnosis of an "[a]pparent shell fragment wound to [the] 
right testicle in 1972 [] resulting in infarction and 
subsequent surgical removal of the right testis plus 
placement of prosthesis in July 1973."

Evidence associated with the claims file after the June 1981 
decision includes the veteran's RO hearing testimony and 
several of his written statements.  Read in its entirety, 
this evidence provides a coherent and consistent story of how 
the veteran sustained a shell fragment injury of the groin in 
an incident during Army combat service in Vietnam.  He 
reported that in September 1971 or 1972 he was the driver of 
the lead jeep in a convoy that came under enemy mortar 
attack.  He further asserted that a soldier who operated the 
jeep's machine gun was killed and an officer who was a 
passenger was injured.  As he "lay low" awaiting help, 
other soldiers running only a few feet from the veteran and 
the wrecked jeep detonated a land mine.  He further reported 
that soon after his release from service his groin shell 
fragment injury required removal of his right testicle.

The Board finds this evidence new and material for the 
following reasons:  because this evidence did not exist at 
the time of the June 1981 decision, it cannot be cumulative 
or redundant; because it bears directly upon the 
determinative issue of whether there was a causal link 
between the right testicle surgery and service, and; because 
the veteran's oral and written statements and other evidence 
of record - especially the diagnosis provided in the report 
of the March 1981 VA examination - is so significant as to be 
virtually conclusive of the veteran's claim.  With the 
submission of new and material evidence, the veteran's claim 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
Board further finds that claim is now plausible and capable 
of substantiation, therefore, well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498, 505-
06 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (per curiam).

Service connection

Upon reopening the veteran's claim and finding it to be well 
grounded, the next step in the Board's analysis is to 
evaluate the service connection claim on the merits, see 
38 U.S.C.A. § 5107.  Board consideration on the merits is 
appropriate here because continued Board review of this 
matter does not procedurally prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 393-93.  The Board also 
finds that VA has fulfilled the duty to assist the veteran 
develop this claim and that the evidence of record is 
sufficient to support an equitable decision in this appeal.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  If a chronic disorder is shown in 
service or during an applicable presumptive period, 
subsequent manifestations of the same disorder at a later 
time, however remote, may be service connected unless clearly 
attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where the 
condition in service or during an applicable presumptive 
period is not chronic or where a chronicity diagnosis is 
questionable.  Id.  Service connection is also appropriate 
for a disorder diagnosed after discharge when evidence 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  Finally, the Board must determine whether 
the evidence supports the claim or is in relative equipoise.  
The veteran prevails in either case.  However, service 
connection is not appropriate where the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).

Medical evidence of record leaves no question but that the 
veteran underwent surgical removal of his right testicle in 
1973, soon after his service.  So the only issue to be 
resolved here is whether it is at least as likely as not that 
the surgical loss of the veteran's testicle was causally 
linked to his service.  See id.  The repeated RO attempts to 
document the veteran's combat and in-service injuries by 
requesting access to his service medical and personnel 
records (November 1977, February 1980, February 1981, 
December 1998 and November 1999) were essentially 
unsuccessful.  However, one of the few available service 
personnel records establishes that the veteran had been 
awarded a Purple Heart - an indication of combat service 
recognized by VA.  See 38 C.F.R. § 3.304(d) (1999).  
Therefore, notwithstanding absence of official confirmation 
of the claimed in-service injury, the Board is constrained to 
accept that circumstances, conditions and hardships of the 
veteran's Army service lend substantial credibility to his 
uncontroverted account of having incurred a shell fragment 
wound.  See 38 U.S.C.A. § 1154(b); Arms v. West, 12 Vet. App. 
188, 193-194 (1999).  The Board further is constrained to 
accept the uncontroverted diagnosis from the report of the 
March 1981 VA examination directly and clearly linking the 
removal of the veteran's right testicle to an in-service 
shell fragment wound.  See Hardin v. West, 11 Vet. App. 74, 
79 (1998) (Board may not substitute its own medical judgment 
for independent medical evidence).

In consideration of the foregoing, the Board finds that the 
record includes persuasive evidence of an in-service shell 
fragment injury and medical evidence causally linking this 
injury to removal of the veteran's right testicle.  
Therefore, the Board finds that a preponderance of the 
evidence of record supports service connection for surgical 
removal of the veteran's right testicle.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. at 58.


ORDER

Service connection for surgical removal of the veteran's 
right testicle is granted.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claims pertaining to PTSD and to nose and eye disorders.

PTSD rating claim

The veteran asserts that he was entitled to a higher initial 
evaluation for his service-connected PTSD.  He contends that 
his symptomatology was and is more severe than contemplated 
by the 30 percent disability rating.  The Board finds this 
claim to be well grounded, see 38 U.S.C.A. § 5107(a) (West 
1991), because a challenge to a disability rating assigned to 
a service-connected disability is sufficient to establish a 
well-grounded claim for a higher rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

However, the Board's initial review of this case discloses a 
substantial question as to whether there is a perfected 
appeal on the issue of the veteran's claim of entitlement to 
an initial disability rating in excess of 30 percent for 
PTSD.  Subsequent to the October 1998 decision granting 
service connection and assigning the initial 30 percent 
rating, the veteran submitted written statements and provided 
RO hearing testimony which the Board reads as an effective 
and timely Notice of Disagreement (NOD) to the initial PTSD 
rating.  The RO responded by providing a December 1999 
Statement of the Case (SOC) addressing this issue.  A 
statement of the veteran's representative dated in March 2000 
and apparently received by the RO in August 2000 reiterates 
the veteran's disagreement with the RO's initial 30 percent 
rating for PTSD.  Although the Board finds that this 
statement may be read as a substantive appeal on the PTSD 
rating issue, the Board observes that the RO did not receive 
the statement until at least three months after it provided 
the veteran with the SOC and well over a year from the date 
of the rating decision being appealed.

The Board may exercise jurisdiction over an issue only after 
an appellant has filed a timely NOD to a rating decision, the 
RO has issued an SOC and the veteran has filed a timely 
substantive appeal.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. 
App. 544, 555 (1993).  Absent a timely substantive appeal the 
Board lacks jurisdiction over the claim.  In this case, the 
issue of the timeliness of the veteran's substantive appeal 
heretofore has not been addressed by the RO.  Determination 
of the timeliness of a substantive appeal is itself an 
appealable issue for which a claimant is entitled to file an 
NOD and receive an SOC from the RO.  See 38 C.F.R. §§ 19.34, 
20.101(c) (1998); Marsh v. West, 11 Vet. App. 468, 470-71 
(1998).  The Board is required to REMAND this matter for RO 
action described below.

Service connection and new and material evidence claims

Review of the claims file also includes references to VA and 
private medical evidence which may have substantial bearing 
upon the issues pertaining to nose and eye disorders.

In his hearing testimony and in several written statements 
the veteran and his representative alluded to certain VA 
medical records pertaining to the nose- and eye-related 
claims but not associated with the claims file.  For example, 
in one December 1997 statement the veteran asked the RO to 
obtain all his VA medical records from the Palo Alto, West 
Los Angeles and Long Beach Medical Centers.  In another 
December 1997 statement the veteran referred to his treatment 
at various facilities, including "Kaiser, UCLA and USC 
Medical facilities."  In a February 1998 letter the 
veteran's representative referred to December 1997 VA Medical 
Center West Los Angeles treatment records and a surgical 
treatment report from February 1998.  A September 1998 
statement from the veteran notes 1995 VA surgical or 
treatment records apparently pertaining to his face and eyes.  
The veteran also appears to refer to these and other medical 
records in his April 1999 RO hearing testimony and in the 
written statement he submitted contemporaneously to the 
hearing.  Few if any of these records are associated with the 
claims file.

VA has constructive knowledge of VA medical records 
notwithstanding whether they are included as evidence in a 
veteran's claims file at the time of a VA decision.  See Bell 
v. Derwinski, 2 Vet. App. 611, 612-613 (1992) (VA has 
constructive, if not actual, knowledge of VA generated 
records); Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 
(1992) (when VA has knowledge of relevant records the Board 
must obtain these records before adjudicating an appeal).  
Therefore, because VA is on notice of the existence and 
relevance of medical records which are likely to relate to 
the veteran's claims, the Board determines that the RO should 
locate the records and associate them with the claims file.

In consideration of the foregoing, the Board finds that 
further development of this case is necessary to provide the 
veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should determine whether the 
veteran filed a timely substantive appeal 
to the October 1998 rating decision 
assigning an initial 30 percent 
disability rating for PTSD.  If the 
decision is adverse to the veteran, the 
RO should notify the veteran and his 
representative of the decision and of the 
veteran's appellate rights.  If the 
veteran provides an NOD and a substantive 
appeal following issuance of an SOC on 
the timeliness decision the RO should 
return the case to the Board.

2.  The RO should request that the 
veteran identify all sources of medical 
care for his nose and eye disorders and 
that he provide VA with signed 
authorizations for release of private 
medical records in connection with each 
non-VA medical source identified.  
Thereafter, the RO must conscientiously 
attempt to locate and associate with the 
claims file medical records not already 
associated therewith of all private and 
VA reports of examinations, treatments, 
hospitalizations and therapy pertaining 
to the veteran's nose and eye disorders, 
specifically including but not limited to 
records of medical care described in the 
veteran's hearing testimony and written 
statements and in written statements from 
the veteran's representative.

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement corrective 
action as necessary.

Thereafter, the RO should readjudicate the veteran's claims 
for entitlement to service connection for residuals of 
reconstructive nose surgery and whether there is new and 
material evidence to reopen his claim of entitlement to 
service connection for an eye disorder.  If the RO denies the 
benefit sought on appeal, it should issue a supplemental 
statement of the case and provide the veteran with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 



